Citation Nr: 0823804	
Decision Date: 07/17/08    Archive Date: 07/30/08

DOCKET NO.  06-38 102	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.	Whether new and material evidence has been submitted to 
reopen a claim for service connection for bilateral 
hearing loss.

2.	Entitlement to service connection for bilateral hearing 
loss.

3.	Entitlement to service connection for tinnitus.


ATTORNEY FOR THE BOARD

Jebby Arnold, Law Clerk


INTRODUCTION

The veteran had active service from July 1958 to March 1979.  
He completed two years and three months of foreign service.


The matter of service connection for bilateral hearing loss 
comes before the Board of Veterans' Appeals (Board) on appeal 
from a January 2007 rating decision of the Philadelphia, 
Pennsylvania Regional Office (RO) of the Department of 
Veterans Affairs (VA).  The rating decision denied the 
veteran's request to reopen his claim for service connection 
for bilateral hearing loss on the basis that no new and 
material evidence had been submitted. 

The matter of service connection for tinnitus comes before 
the Board of Veterans' Appeals (Board) on appeal from a June 
2006 rating decision of the RO, which denied the veteran's 
claim for entitlement to service connection.  

The veteran has not requested a hearing.  Therefore, the 
Board will proceed with review of his claims.



FINDINGS OF FACT

1.  In a June 1979 rating decision, the RO denied entitlement 
to service connection for bilateral hearing loss.  The 
veteran did not file a timely appeal with respect to this 
issue.

2.  Evidence received since the June 1979 rating decision 
raises a reasonable possibility of substantiating the service 
connection claim for bilateral hearing loss.

3.  Hearing loss was not manifested during active service or 
within one year of service and current hearing loss is not 
related to active military service.

4.  Current tinnitus is not related to active military 
service.



CONCLUSIONS OF LAW

1.  The June 1979 rating decision which denied entitlement to 
service connection for bilateral hearing loss is final. 38 
U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. § 20.1103 (2007).

2.  Evidence received since the June 1979 decision is new and 
material and the claim of entitlement to service connection 
for bilateral hearing loss is reopened. 38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156 (2007).

3.  The criteria for service connection for hearing loss 
disability have not been met.  38 U.S.C.A. §§ 1110, 1112, 
1113, 1131, 1137 (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.303, 3.307, 3.309, 3.385 (2007).

4.  The criteria for service connection for tinnitus have not 
been met.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.102, 
3.159, 3.303. 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).  

Regarding the issue of whether new and material evidence has 
been submitted to reopen the appellant's claim for service 
connection for bilateral hearing loss, the VCAA is not 
applicable where further assistance would not aid the 
appellant in substantiating his claim. Wensch v. Principi, 15 
Vet App 362 (2001); see 38 U.S.C.A. § 5103A(a)(2) (Secretary 
not required to provide assistance "if no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim"); see also VAOPGCPREC 5-2004; 69 
Fed. Reg. 59,989 (2004) (holding that the notice and duty to 
assist provisions of the VCAA do not apply to claims that 
could not be substantiated through such notice and 
assistance).  In view of the Board's favorable decision to 
reopen the claim for entitlement to service connection for 
bilateral hearing loss, further assistance is unnecessary to 
aid the appellant in substantiating this claim. 

The duty to notify 

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); C.F.R. § 3.159(b)(1) (2007).  VCAA notice should 
be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  For claims 
pending on or after May 30, 2008, 38 C.F.R. 3.159 has been 
amended to eliminate the fourth requirement.  73 Fed. Reg. 
23,353 (Apr. 30, 2008).  

Regardless of the new provision, letters issued by the RO in 
April and October of 2006 complied with the previous 
requirement and contained a notation that the veteran should 
send VA any information in his possession that pertained to 
his claim.  This statement served to advise the veteran to 
submit any evidence in his possession pertinent to the claims 
on appeal.

The 2006 letters also notified the veteran of the evidence 
needed to substantiate his claims for service connection.  
These letters satisfied the second and third elements of the 
duty to notify by informing the veteran that VA would try to 
obtain medical records, employment records, or records held 
by other Federal agencies, but that he was nevertheless 
responsible for providing any necessary releases and enough 
information about the records to enable VA to request them 
from the appropriate person or agency.

The United States Court of Veterans Appeals (Court) has also 
held that that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
(1) veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  

The veteran has substantiated his status as a veteran and the 
remaining elements of Dingess notice were satisfied by the 
2006 letters.  

Thus, all required notice was given. 

The duty to assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim.  The RO has obtained all the evidence 
reported by the veteran or suggested by the record.  

The veteran has not reported any missing records that need to 
be obtained, and the Board is not aware of any such records.  
Nor is the Board aware of any additional evidence that could 
assist the veteran in substantiating his claim.

Additionally, the veteran underwent a VA examination in 
October 2007.  The VA examiner again reviewed the veteran's 
claims file in November 2007 to ensure any newly added 
information was properly considered.

Therefore, the facts relevant to the veteran's claims have 
been properly developed, and there is no further action to be 
undertaken to comply with the provisions of the VCAA and the 
implementing regulations.  See Wensch v. Principi, 15 Vet App 
362 (2001); see also 38 U.S.C.A. §5103A(a)(2) (Secretary not 
required to provide assistance "if no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim").



I.	Whether new and material evidence has been submitted 
to reopen a claim for service connection for 
bilateral hearing loss.

Analysis

A June 1979 rating decision denied service connection for 
bilateral hearing loss on the basis that the record did not 
contain evidence of a diagnosed hearing loss.  The RO 
essentially found that a current disability was not shown.  
The veteran did not appeal the 1979 decision within a year 
and it is final.  38 U.S.C.A. § 7105.

Accordingly, the veteran is required to submit new and 
material evidence to reopen the claim for service connection 
for bilateral hearing loss.  38 U.S.C.A. §  5108.

In March 2006, the veteran filed an application to reopen the 
claim for service connection for bilateral hearing loss.

For applications to reopen received after August 21, 2001, 
new evidence means existing evidence not previously submitted 
to agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an un-established fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).

Evidence received since the June 1979 decision includes: 
multiple statements from the veteran as to his exposure to 
noise during service; records of private medical treatment 
from the Mayo Clinic for hearing loss and tinnitus in 2002 
and 2006; and an October 2007 VA audiological evaluation 
discussing the veteran's service medical record and opining 
as to the etiology of his hearing loss.  

The 2002 and 2006 private medical opinions provide diagnoses 
of mild hearing loss (attributed to either noise induced 
sensorineural hearing loss or presbycusis) and bilateral 
sloping symmetric sensory neural hearing loss in the high 
frequencies (consistent with presbycusis and noise exposure), 
respectively.  

The medical opinions pertain to the previously un-established 
element of a current disability and raise a reasonable 
possibility of substantiating the claim.  Therefore, new and 
material evidence has been submitted and the claim for 
service connection for bilateral hearing loss is reopened.

The Board must consider whether the veteran will be 
prejudiced, if the Board proceeds to consider his claim on 
the merits.  Bernard v. Brown, 4 Vet. App. 384 (1993).  The 
veteran has made arguments on the merits of the claim 
throughout the appeal period.  He has also had the 
opportunity to submit evidence and offer testimony on the 
merits of the claim.  He will not, therefore, be prejudiced 
by the Board's adjudication, in the first instance, of the 
claim on the merits.  Curry v. Brown, 7 Vet App 59 (1994).

II.  Entitlement to service connection for bilateral hearing 
loss.

Applicable laws and regulations in service connection claims

Service connection will be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110.

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 
(Fed.Cir.1996) (table); see also Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. 
App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Demonstration of continuity of symptomatology is an 
alternative method of establishing the second and third 
Shedden/Caluza element under 38 C.F.R. § 3.303(b).  Barr v. 
Nicholson, 21 Vet. App. 303 (2007); see Savage v. Brown, 10 
Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 
Vet. App. 296, 302 (1999).  Continuity of symptomatology may 
be established if a claimant can demonstrate (1) that a 
condition was "noted" during service; (2) evidence of post-
service continuity of the same symptomatology; and (3) 
medical or, in certain circumstances, lay evidence of a nexus 
between the present disability and the post-service 
symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 
12 Vet. App. at 253 (lay evidence of in-service incurrence 
sufficient in some circumstances for purposes of establishing 
service connection); 38 C.F.R. § 3.303(b).

Lay persons are not competent to opine as to medical etiology 
or render medical opinions.  Barr v. Nicholson; see Grover v. 
West, 12 Vet. App. 109, 112 (1999); Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  

Lay testimony is competent, however, to establish the 
presence of observable symptomatology and "may provide 
sufficient support for a claim of service connection."  
Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Falzone 
v. Brown, 8 Vet. App. 398, 405 (1995) (lay person competent 
to testify to pain and visible flatness of his feet); 
Espiritu, 2 Vet. App. at 494-95 (lay person may provide 
eyewitness account of medical symptoms).  

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage, 10 Vet. App. at 496 
(citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once 
evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
supra (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted").

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Service connection can also be established for a chronic 
disease, including sensorineural hearing loss as a disease of 
the central nervous system, first shown to a compensable 
degree within one year of separation from service.  38 
U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 3.309 (2007).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Applicable laws in hearing loss claims

Service connection for impaired hearing shall only be 
established when hearing status as determined by audiometric 
testing meets specified pure tone and speech recognition 
criteria.  Audiometric testing measures pure tone threshold 
hearing levels (in decibels) over a range of frequencies (in 
hertz).  Hensley v. Brown, 5 Vet. App. 155, 158 (1993).

For the purposes of applying VA laws, impaired hearing will 
be considered to be a disability when the auditory threshold 
in any of the frequencies 500, 1000, 2000, 3000, and 4000 
hertz is 40 decibels or greater; or when the auditory 
thresholds for at least three of the frequencies 500, 1000, 
2000, 3000, and 4000 hertz are 26 decibels or greater; or 
when the speech recognition scores using the Maryland CNC 
Test are less than 94 percent.  See 38 C.F.R. § 3.385.

Further, the Court has indicated that the threshold for 
normal hearing is between 0 and 20 decibels and that higher 
thresholds show some degree of hearing loss.  Hensley, 5 Vet. 
App. At 157.  When audiometric test results at a veteran's 
separation from service do not meet the regulatory 
requirements for establishing a "disability" at that time, 
he may nevertheless establish service connection for a 
current hearing disability by submitting evidence that the 
current disability is causally related to service.  Hensley, 
5 Vet. App. at 160.

An examination for hearing impairment for VA purposes must be 
conducted by a state licensed audiologist and must include a 
controlled speech discrimination test (Maryland CNC) and a 
puretone audiometry test.  Examinations will be conducted 
without hearing aids.  38 C.F.R. § 4.16(a) (2007).

Factual Background

The veteran had active duty from July 1958 to March 1979.  
His entrance examination in June 1957 reflected normal 
findings for the ears.  

On the entrance examination, pure tone thresholds, in 
decibels were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15 (30)
10 (20)
5 (15)
---
10 (15)
LEFT
15 (30)
15 (25)
10 (20)
---
10 (15)

The numbers in parentheses are the result of converting the 
results from American Standard Units to International 
Standard Organization units.  No speech recognition ability 
percentages were provided.

On a service audiological evaluation in September 1975, pure 
tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
15
30
25
LEFT
10
5
15
25
30

No speech recognition ability percentages were provided.

On a service audiological evaluation in September 1976, pure 
tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
15
25
35
25
LEFT
15
15
20
25
25

No speech recognition ability percentages were provided.

The veteran's last examination prior to separation was 
conducted in July 1978 and also reflected normal findings.  
He did not report any hearing problems or tinnitus.  

On the July 1978 examination, pure tone thresholds, in 
decibels were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
15
20
20
LEFT
5
10
15
20
20

No speech recognition ability percentages were provided.

In April 2002, the veteran presented for an 
otorhinolaryngology consult with complaints of tinnitus.  On 
the audiological evaluation, pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
15
20
40
50
LEFT
0
10
20
35
50

Speech audiometry revealed speech recognition ability of 88 
percent in both ears.  

The veteran was diagnosed with tinnitus and mild hearing loss 
attributable to either noise induced sensorineural hearing 
loss or presbycusis.  The physician noted that the veteran 
suffered from otitis media as a child and, as treatment, had 
his eardrums "lanced."  The consulting physician noted that 
the veteran's tinnitus did not seem to be particularly 
bothersome and that he was not a candidate for a hearing aid 
since his hearing was so good.  

The veteran received another private otorhinolaryngology 
examination in February 2006.  On the audiological 
evaluation, pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
20
20
40
50
LEFT
5
15
20
40
55

Speech audiometry revealed speech recognition ability of 88 
percent in the right ear and of 92 percent in the left ear.  

The physician diagnosed bilateral sloping symmetric sensory 
neural hearing loss in the high frequencies and stated that 
the veteran's results were consistent with presbycusis and 
noise exposure.  During the February 2006 examination, the 
veteran reported exposure to loud noises both in service and 
after his separation due to his employment in the landscaping 
business.

In an April 2006 statement, the veteran wrote that while he 
was in service he served as a jet aircraft crew member and an 
aircraft maintenance officer.  He reported exposure to noises 
associated with jet airplane engines and on-board electronic 
reconnaissance equipment.  

On an authorized VA audiological evaluation in October 2007, 
pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
15
25
35
35
LEFT
0
10
30
40
55

Speech audiometry revealed speech recognition ability of 96 
percent in the right ear and of 100 in the left ear.

During the VA examination, the veteran stated that he began 
to experience hearing loss in the 1960s and that it gradually 
worsened.  He reported his eardrums were "lanced" as a 
child and that, approximately ten years prior to the 
examination,  he was treated for inflammation of both ears.  
The examiner noted the veteran's service experience with jet 
aircraft.  The veteran stated that, in service, he wore 
hearing protection while conducting aircraft maintenance, but 
not while he was flying; he noted that he did not wear any 
ear protection while working in landscaping after his 
separation from service.

The VA examiner reviewed the veteran's claims file, conducted 
an audiological evaluation, and provided diagnoses of 
bilateral tinnitus and mild to moderate high frequency 
sensorineural hearing loss bilaterally.  In reviewing the 
claims file, the examiner noted that the veteran's 1957 and 
1978 service audiological evaluations reflected normal 
hearing, but two other in-service evaluations (1975 and 1976) 
indicated mild high frequency hearing loss in the right and 
left ears.  The examiner noted that, regardless of the 
results of the two intervening service examinations, the 
veteran's hearing was normal at the time of his discharge and 
opined that current hearing loss was not related to any in-
service noise exposure.

Analysis

The veteran is competent to report noise exposure in service, 
and his reports of exposure to noise from jet aircraft are 
consistent with the circumstances of his service.  
Accordingly, the evidence is in favor of the element of an 
in-service injury.

With regard to the elements necessary to establish service 
connection, there is some dispute that the veteran has 
current hearing loss.  Although private physicians diagnosed 
the veteran with mild bilateral hearing loss in both 2002 and 
2006, the 2007 VA examiner only found a hearing loss, meeting 
the standards of 38 C.F.R. § 3.385, in the veteran's left 
ear.

Regardless of the contradictory evidence as to whether or not 
the veteran has bilateral hearing loss or only hearing loss 
in the left ear, the determinative element in the veteran's 
appeal is a nexus between an in-service injury and a current 
disability.  There was no evidence of a hearing loss 
disability as defined by 38 C.F.R. § 3.385 on the veteran's 
1957 and 1978 audiograms.  Although there was evidence of 
mild high frequency hearing loss in 1975 and 1976, this loss 
did not meet the standards defined by 38 C.F.R. § 3.385 and 
the veteran's hearing subsequently returned to normal levels.  
Service medical records do not reflect complaints of 
bilateral hearing loss while in service.

As a lay person, the veteran is not competent to render an 
opinion on matters of medical causation, specifically that 
his hearing loss is related to an injury or disease in 
service.  Grottveit v. Brown, 5 Vet.App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet.App. 492, 494-95 (1992).  On the 
October 2007 VA examination, the veteran did report a 
continuity of hearing loss symptomatology starting in the 
1960s.  This report must be weighed against the fact that the 
veteran did not report such a history during service.  Maxson 
v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).

The opinions provided by the veteran's private physicians 
indicated multiple possible reasons, including noise exposure 
in service (as well as noise exposure out of service, 
familial age-related hearing loss, childhood ear infections 
and treatments, and ototoxic medication exposure), for his 
current hearing loss, which was noted as mild and 
predominantly affecting his high frequency hearing. 

The Board may favor the opinion of one competent medical 
professional over that of another so long as an adequate 
statement of reasons and bases is provided.  See Owens v. 
Brown, 7 Vet.App. 429, 433 (1995). 

While the private medical opinions suggest a link between the 
veteran's current hearing loss and his in-service noise 
exposure, the VA examiner had the benefit of a review of the 
veteran's service medical records, and provided a more 
detailed opinion that addressed the timing of the veteran's 
symptoms and provided a rationale for his conclusions, which 
were against the claim.  For these reasons, the Board finds 
the VA examiner's opinion to be the most probative.

Because the most probative opinion is against the claim, the 
Board concludes that the preponderance of the evidence is 
against the grant of service connection for hearing loss.  In 
reaching this determination, the Board acknowledges that VA 
is statutorily required to resolve the benefit of the doubt 
in favor of the veteran when there is an approximate balance 
of positive and negative evidence regarding the merits of an 
outstanding issue.  That doctrine, however, is inapplicable 
in this case because the preponderance of the evidence is 
against the veteran's claim.  See Gilbert v. Derwinski, 
supra. 


III.  Entitlement to service connection for tinnitus.

Factual Background

The veteran's service treatment records are negative for 
complaints of, or treatments for, tinnitus.

The veteran was diagnosed as having bilateral tinnitus by 
private physicians in April 2002 and February 2006.  These 
physicians indicated several possible reasons, including in-
service noise exposure, for the veteran's current condition.  
In 2002, a physician noted that the tinnitus was not 
particularly bothersome to the veteran, recommended that he 
decrease his caffeine and salt intakes, and advised him of 
tinnitus management strategies.  

In February 2006, the veteran reported that he had been 
experiencing symptoms of tinnitus for seven or eight years.  
In April 2006, the veteran stated that he first experienced 
ringing in his ears twenty to twenty-five years earlier, but 
did not seek treatment until 1991. 

At a VA examination in October 2007, the examiner concluded 
that the veteran's tinnitus was less likely than not related 
to military service.  The examiner reviewed the veteran's 
records and noted that he did not report the onset of 
tinnitus until 1990.  

Analysis

With regard to the three elements of service connection, the 
veteran has a present disability as he is currently diagnosed 
with tinnitus.

The veteran is also competent to report in-service exposure 
to noise.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 
2006); Charles v. Principi, 16 Vet App 370 (2002).  As noted 
above, the Board has found that the veteran had in-service 
noise exposure.

The remaining question is whether the current tinnitus is the 
result of the noise exposure in service.

The veteran has stated that his current tinnitus is 
attributable to his in-service noise exposure.  As noted 
above, he is not competent to render an opinion on matters of 
medical causation.  Grottveit v. Brown, supra; Espiritu v. 
Derwinski, supra.  However, he is competent to report 
continuity of symptomatology.  See Charles v. Principi, 16 
Vet. App. 370, 374-75 (2002).  As such, the veteran's lay 
reports as to the occurrence of tinnitus in this case 
represent competent evidence.

The veteran's file does not reflect any record of complaints 
of tinnitus while in service.  Tinnitus was first diagnosed 
in an examination in April 2002.  The veteran first reported 
his tinnitus to a medical professional in 1991.  He has 
stated that this condition began either in the 1990s or in 
between 1981-1986; neither period is during service.  Even 
the veteran's outside estimate of when he first experienced 
tinnitus would have been in 1981, two years after service.  

The absence of any clinical evidence of the claimed 
disability for decades after service constitutes negative 
evidence against the claim.  Maxson v. Gober, supra.  The 
silent record weighs the evidence against a finding that the 
veteran experienced tinnitus in service or ever since 
service.

The Board may favor the opinion of one competent medical 
professional over that of another so long as an adequate 
statement of reasons and bases is provided.  See Owens v. 
Brown, 7 Vet.App. 429, 433 (1995). 

While the private medical opinions suggest a link between the 
veteran's current tinnitus and his in-service noise exposure, 
the VA examiner had the benefit of a review of the veteran's 
service medical records, and provided a more detailed opinion 
that addressed the timing of the veteran's symptoms and 
provided a rationale for his conclusions, which were against 
the claim.  For these reasons, the Board finds the VA 
examiner's opinion to be the most probative.

The examiner opined that the current tinnitus was not the 
result of noise exposure in the military, since the onset was 
not reported until many years after service.  No 
recommendations were provided at the time.

Because the weight of the competent evidence is against a 
link between the veteran's service and his tinnitus, the 
preponderance of the evidence is against the claim of 
entitlement to service connection for tinnitus.  In reaching 
this determination, the Board acknowledges that VA is 
statutorily required to resolve reasonable doubt in favor of 
the veteran when there is an approximate balance of positive 
and negative evidence regarding the merits of an outstanding 
issue.  That doctrine, however, is not applicable in this 
case because the preponderance of the evidence is against the 
veteran's claim.  See Gilbert v. Derwinski, supra.









							(CONTINUED ON NEXT PAGE)
ORDER

New and material evidence has been submitted and the claim 
for service connection for bilateral hearing loss is 
reopened.

Entitlement to service connection for bilateral hearing loss 
is denied.

Entitlement to service connection for tinnitus is denied.



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


